Citation Nr: 9920985	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  92-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of meniscectomy, right knee, currently 
evaluated as 10 percent disabling.

2,  Entitlement to an increased evaluation for service-
connected lumbar paravertebral myositis, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 RO rating decision that denied 
the veteran's claim for increased evaluations for his right 
knee and back disabilities, each evaluated as 10 percent 
disabling.  Also in this decision the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU).  The veteran withdrew his claim for 
TDIU from appellate consideration in March 1993.

This claim was previously before the Board in November 1993 
at which time it was remanded to the RO for further 
development.  By rating decision dated in June 1996, the 
veteran's service-connected back disability was increased to 
40 percent disabling.  This claim was returned to the Board 
in April 1998 and was again remanded to the RO for additional 
development.



FINDINGS OF FACT

1.  The veteran has a painful and tender surgical scar on his 
right knee.

2.  Residuals of meniscectomy of the veteran's right knee, 
other than a painful and tender scar, produces marked 
crepitation of the right knee and no adequate pathology of 
functional loss due to problems such as pain.

3.  The veteran's lumbar paravertebral myositis is manifested 
by mild weakness of left ankle dorsiflexor muscles, extensor 
hallucis longus with a muscle strength graded 4/5, and no 
other neurological findings; there is no adequate pathology 
of functional loss due to problems such as pain.


CONCLUSIONS OF LAW

1. The criteria for a separate 10 percent rating for a 
surgical scar on the veteran's right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of meniscectomy of the veteran's right knee, other 
than a surgical scar, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998).

3.  The criteria for a rating in excess of 40 percent for 
service-connected lumbar paravertebral myositis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran began having 
problems with his right knee in basic training in September 
1972.  The records also show that he thereafter began to 
experience intermittent knee pain which was worse when 
walking up stairs.

An arthrogram was performed in March 1974 revealing a 
posterior tear of the medial meniscus on the right.  Later in 
March 1974 the veteran underwent arthrotomy and medial 
meniscectomy of the right knee.  

The veteran reported to a medical facility in August 1974 
complaining of a gradual increase in low back pain over the 
previous month, particularly on lifting, stooping and 
bending.  Findings revealed bilateral paraspinal spasm.  X-
rays were negative.  The veteran was given an impression of 
mechanical low back pain.  The veteran was subsequently seen 
on numerous occasions for complaints of radiating low back 
pain.

In September 1974 the veteran's right knee was reevaluated at 
an orthopedic clinic.  On examination he had full range of 
motion and well healed medial peripatellar and posterior 
medial incisions.  The veteran's postoperative recovery was 
uneventful and he was able to perform duties without a 
problem, except for an occasional incisional ache.  An 
impression was given of status postoperative medial 
meniscectomy.

In May 1976 the veteran filed a claim of service connection 
for low back pain and right knee pain.

In November 1976 the RO granted service connection for low 
back syndrome and assigned a 10 percent evaluation.  Also in 
this decision the RO granted service connection for a painful 
right knee, status post medial meniscectomy, and assigned a 
10 percent evaluation.

In April 1989 the veteran filed a claim for increased ratings 
for his service-connected back and right knee disabilities.  
He based his claim on a recent diagnosis of arthritis which 
he said was related to his service-connected disabilities.

On file is a VA treatment record in May 1989 which reflects 
the veteran's complaint of back pain and a diagnosis of 
myositis.  

VA treatment records in May and June 1989 show that the 
veteran underwent physical therapy for cervical and low back 
pain.  Physical therapy records in 1989 and the early 1990s 
reflect the veteran's complaints of low back pain and show 
that he had a normal gait.

An October 1992 treatment record shows that the veteran 
underwent a electromyography (EMG) of the lower extremities 
which was positive for bilateral radiculopathy.  The veteran 
was assessed as having bilateral radiculopathy and rule out 
herniated disc.

A computed tomography (CT) scan of the veteran's lumbosacral 
spine was performed in December 1992 and showed a L5-S1 
central protrusion with minimal displacement of the anterior 
space of the thecal sac, soft tissue density at the right 
epidural space in the L5-S1 level representing a conjoined 
root, and mild degenerative osteoarthropathy of apophyseal 
joints L5-S1 bilaterally.

According to a VA treatment record in 1993, the veteran had a 
symptomatic L5,S1 disc protrusion with lumbosacral 
osteoarthritis and reflex paraspinal myositis.  It was noted 
that he had no improvement with physical therapy.

A VA treatment record in February 1993 shows that an EMG was 
positive for mild right radiculopathy with no additional 
abnormalities.

At a hearing at the RO in March 1993, the veteran testified 
that his back and right knee disabilities had worsened.  He 
said that he had trouble sleeping because of his back pain 
and that a CT scan showed that he was beginning to get 
degenerative arthritis of the spine as a result of an 
inservice accident.  He said that a doctor told him that he 
had a pinched nerved in his back.  In regard to his right 
knee, he said that he wore a brace because his knee gave out 
on him.  He said that his doctor told him that his knee was 
also developing degenerative arthritis as a result of a 
service accident.  He said that he was taking medication for 
these disabilities, but that he could still feel the pain.  
He also said that he did not have any sensation in his right 
knee.

The veteran was seen at a VA medical facility in April 1993 
where he reported a history of chronic low back pain .  He 
was assessed as having low back pain and discogenic disease.

At a VA examination in April 1993, the veteran complained of 
swelling and numbness of his heel and numbness of his leg.  
He also complained of severe pain on walking and standing.  
He said that he had pain in his back that radiated toward the 
lower extremities and was accompanied by tingling and 
numbness of both lower extremities.  On examination the 
veteran stood erect and had a guarded gait.  He walked with a 
limp and was noted to be wearing a lumbosacral corset.  There 
were no deformities of his back.  There was pain to pressure 
over the lumbar paravertebral muscles with evidence of 
moderate spasms, with tender fibrotic nodules.  Movements 
were limited and painful.  Back flexion was to 70 degrees, 
lateral flexion to 20 degrees, and rotation on each side to 
30 degrees.  Straight leg raising and knee extension elicited 
back pain at 70 and 140 degrees bilaterally.  There was no 
atrophy and no weakness.  

In regard to the right knee, there was a healed medial 
surgical scar that was tender.  There was also severe 
crepitus with a snapping sound with movement.  There was no 
limitation of motion and no evidence of instability.  A CT 
scan showed a L5-S1 central protrusion with minimal 
displacement of the anterior space of the thecal sac.  The 
veteran was diagnosed as having herniated nucleus pulposus, 
L5-S1, and residuals of surgery of the right knee, as 
described.

Findings in regard to a VA orthopedic examination performed 
in September 1994 revealed no postular abnormalities of the 
veteran's back and no fixed deformities.  There was 
tenderness to palpation on cervical and lumbosacral 
paravertebral muscles and dorsal.  Range of motion revealed 
forward flexion to 35 degrees, backward extension to 8 
degrees, right and left lateral flexion to 9 degrees, 
rotation to the left to 13 degrees and rotation to the right 
to 20 degrees.  There was objective evidence of pain on 
motion on all movements of the lumbosacral spine.  Other 
findings revealed atrophy of the right gastrocnemius muscle.  
Straight leg raising was positive bilaterally.  There was 
weakness of the right knee at extension.  Right quadriceps 
muscle strength was 4/5.  There was also diminished right 
patellar reflex +1, diminished pinprick and smooth sensation 
on the right L4 dermatome of the leg.  The veteran was 
diagnosed as having lumbar paravertebral myositis, L5-S1 
herniated nucleus pulposus by CT and MRI, clinical right L4-
S1 radiculopathy, and cervicodorsolumbosacral paravertebral 
myositis.  The examiner stated that the etiology of 
degenerative joint disease and osteoarthritis of the 
veteran's right knee and back condition was due to his 
service-connected right knee condition and back condition.  
He also stated that cervical paravertebral fibromyositis, C5-
C6 herniated disc and "x" cervical desiccated discs is also 
related to his service-connected lumbosacral paravertebral 
myositis.

At another VA orthopedic examination in September 1994, the 
veteran complained of right knee pain with radiation around 
his knee joint and ankles and weakness of the right knee.  He 
also reported occasional locking of the right knee and said 
that he could not ride a bicycle.  On examination there was 
no swelling or deformity of the right knee.  There was 
lateral instability of the right knee upon stress varus.  
There was crepitus of the right knee.  The veteran had a 
positive patellar grinding test on the right knee.  There was 
negative anterior drawer test and Adson test on the right 
knee.  There was no medial instability upon stress valgus.  
Range of motion of the right knee was flexion to 140 degrees 
and extension to 0 degrees.  The examiner stated that the 
etiology of degenerative joint disease and osteoarthritis of 
the veteran's right knee and back condition was due to his 
service-connected right knee condition and back condition. 

Results of a MRI of the veteran's right knee taken in October 
1994 shows (1) no evidence of lateral meniscal tear (2) 
medial meniscus status post meniscectomy changes and (3) 
small knee effusion with fluid also noted at the tibio-
fibular joint.

In August 1998 the veteran underwent another VA examination 
for his back.  At the examination he complained of severe low 
back pain with radiation to both the medial aspects of both 
legs up to the heels.  He also referred to occasional 
numbness and occasional radiation of pain to the testicles, 
more on the right side.  He said that he could not play 
basketball or stand for a long period of time.  He also said 
that he had been taking Anaprox tablets and Chloroxazone 
tablets with good pain control for four hours.  He said that 
during the previous year he made several visits to a private 
outpatient clinic and was given medications.  Precipitating 
factors included lifting heavy objects with improper 
techniques, and alleviating factors included medications and 
hot packs.  It is noted that the veteran was unemployed.  On 
examination the veteran demonstrated forward flexion to 70 
degrees, backward extension to 0 degrees, right and left 
lateral flexion to 15 degrees and right and left rotation to 
35 degrees.  In this regard, the examiner said that it 
appeared that the veteran was not doing his full effort and 
that he was observed dressing and undressing with a 
functional range of motion of the back with a pain-free 
expression on his face.  The examiner also said that there 
was no painful motion of the lumbar spine and that range of 
motion was not limited by pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups.  He 
further said that there was no objective evidence of painful 
motion on all movements of the lumbar spine, and no objective 
evidence of lumbar paravertebral muscles spasm.  He said that 
there was objective evidence of mild weakness of the left 
ankle dorsiflexor muscles and extensor hallucis longus 
palpation on lumbar paravertebral muscles.  There was no 
postural abnormalities of the back and no fixed deformities.  
Musculature of the veteran's back was normal.  

Other findings on examination included a normal gait cycle 
and no muscle atrophy of the lower extremities. The examiner 
diagnosed the veteran as having lumbar paravertebral myositis 
and herniated nucleus pulposus at L5-S1 by CT scan and MRI 
dated in October 1994.  He said that on previous orthopedic 
evaluations the veteran had diminished right knee jerk and 
diminished pinprick at right L4, dermatome, but at his 
examination the veteran obtained normal muscle reflexes in 
the lower extremities including right knee jerk.  He said 
that it appeared that on the first evaluation the veteran was 
not completely relaxed while performing the muscle reflexes.  
He also indicated that he had carefully reviewed the 
veteran's claims file and that his back did not exhibit 
weakened movement, excess fatigability, or incoordination 
attributable to his service-connected back disability based 
on his examination findings.  He said that although the 
veteran had a herniated disc, based on his statements above, 
low back pain could not significantly limit functional 
ability during flare-ups or repeated use over time.  He said 
that findings at that time did not reveal objective evidence 
of painful motion, and that the veteran had a functional 
range of motion of the lumbar spine.

Also in August 1998 the veteran underwent a VA examination 
for his right knee.  He complained of moderate pain in the 
scar areas of the right knee and made reference to noise 
sounds on moving the right knee.  He denied weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
fatigability or lack of endurance of the right knee.  He said 
that he took medication twice a day with good pain control 
for 3 to 4 hours.  He said that during the previous year he 
had been seen once or twice and treated with medications and 
rest.  Precipitating factors included lateral movements and 
standing for a long time, and alleviating factors included 
medications and rest.  There had been no noted episodes of 
dislocation or recurrent subluxation of the right knee during 
the last year, nor were there constitutional symptoms for 
inflammatory arthritis of the right knee.  Range of motion 
studies were found to be complete (flexion to 140 degrees and 
extension to 0 degrees) and not limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare up.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement and guarding of movement of 
the right knee.  There was no lateral instability of the 
right knee, no dislocation, or subluxation.  The veteran had 
positive patellar-grinding test on the right knee and marked 
crepitation of the right knee.  There was also a congenital 
genu varus deformities of the knee.  The veteran had a normal 
gait cycle.  There was no ankylosis shown, no leg discrepancy 
and no constitutional signs for inflammatory arthritis.  

The examiner diagnosed the veteran as having residuals, 
meniscectomy of the right knee with joint effusion by MRI in 
October 1994.  The examiner also stated that he had carefully 
reviewed the veterans claims folder and that his examination 
of the veteran's right knee did not exhibit weakened 
movement, excess fatigability, or incoordination attributable 
to service-connected disability. He further stated that pain 
could not significantly limit functional ability during flare 
ups or repeated use over time.  He said that the veteran had 
no range of motion loss and no objective evidence of pain 
upon moving the knee based on the examination.


II.  Legal Analysis

The veteran's claims for increased ratings for his service-
connected right knee and back disabilities are well grounded 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right knee and back disabilities 
has been considered, although the present level of disability 
is of primary concern when determining whether he is entitled 
to a higher evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Right Knee

Under the limitation of motion codes, a 20 percent rating is 
warranted for limitation of flexion to 30 degrees, a 10 
percent rating is warranted for flexion limited to 45 degrees 
and a 0 percent rating is warranted for flexion limited to 60 
degrees.  38 C.F.R. § 4.71a, Code 5260.  For limitation of 
extension, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 10 percent rating is warranted for 
extension limited to 10 degrees, and a 0 percent rating is 
warranted for extension limited to 0 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.

VA examinations in 1993, 1994 and 1998 show that the veteran 
had full range of motion in his right knee with findings of 
140 degrees flexion and 0 degrees extension (See 38 C.F.R. 
§ 4.71a, Plate II).  Consequently, if his disability were 
rated strictly under codes pertaining to limitation of 
motion, he would not even meet the criteria for a 
noncompensable rating.  38 C.F.R. § 4.71a, Codes 5260, 5261. 

Consideration in this regard has been given to an increased 
rating for functional loss due to pain, including on repeated 
use or during flare-ups.  However, there is no evidence that 
would warrant an increase on this basis.  See 38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).  The 
examiner in 1998 stated that the veteran's range of motion 
was complete and was not limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups.  Similarly, the examiner stated that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement of the right knee.  While 
the veteran's complaints of pain in his right knee have been 
noted, there are no objective findings supporting these 
complaints.  An increased rating for functional loss due to 
problems such as pain must be supported by adequate pathology 
and evidenced by the visible behavior of the veteran 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  In short, 
the examiner found no functional loss in the veteran's right 
knee.  

The basis of the veteran's increased rating claim is his 
assertion that he has been diagnosed as having arthritis.  
Under 38 C.F.R. § 4.71a, Code 5003, degenerative arthritis 
based on X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
(5260, 5261).  Also, in the event that the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code (5260, 5261), a 10 percent rating 
will be warranted for each major joint affected by limitation 
of motion.  Such limitation must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

There is no evidence that the veteran has painful motion 
under Codes 5260 and 5261, and he does not meet the criteria 
for a noncompensable evaluation under these codes.  A 10 
percent rating under Code 5003 for arthritis based on X-ray 
findings is not applicable because the evidence does not 
establish that the veteran has arthritis of the right knee.  
Although the VA examiner in 1994 stated that "the etiology 
of degenerative joint disease and osteoarthritis of the 
[veteran's] right knee [was] due to his service connected 
right knee condition", there is no indication that these 
findings have been demonstrated by X-ray.  An MRI of the 
veteran's right knee in 1994 revealed small knee effusion 
with fluid also noted at the tibio-fibular joint, but no 
arthritis.  Moreover, the examiner in 1998 stated that there 
were no constitutional symptoms for inflammatory arthritis of 
the right knee.  Even if it were to be assumed arguendo that 
arthritis of the right knee has been demonstrated by X-ray, 
the record is still devoid of objective findings of 
limitation of motion to include swelling, muscle spasms or 
painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Other Codes to consider in evaluating the veteran's right 
knee disability include Code 5257 for knee impairment and 
Code 5258 for dislocated semilunar cartilage.  38 C.F.R. 
§ 4.71a, Codes 5257, 5258.  

Code 5257 provides that knee impairment, with recurrent 
subluxation or lateral instability, will be rated 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  In terms of this criteria, there is no evidence that 
the veteran has recurrent subluxation or lateral instability.  
Although he was noted to have lateral instability of the 
right knee upon stress varus in September 1994, he showed no 
evidence of lateral instability of the right knee at the more 
recent examination in 1998 and, in fact, denied experiencing 
any instability or giving way of the right knee at this 
examination.  Moreover, it is noted on the examination report 
that there was no evidence of dislocation or subluxation of 
the right knee. 

Code 5258 provides for a 20 percent rating when there is 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  However, there 
is no evidence of a dislocated semilunar cartilage, only that 
the veteran underwent the removal of a meniscus 
(meniscectomy) in service.  Thus, his disability more 
appropriately falls under Code 5259 for removal of semilunar 
cartilage that is symptomatic.  Thus, findings in 1998 of a 
positive patellar-grinding test and marked crepitation of the 
right knee more nearly approximate the criteria for a 10 
percent rating under Code 5259 for removal of semilunar 
cartilage that remains symptomatic.

Also at the 1998 examination the veteran complained of 
moderate pain in the scar area of his right knee.  While no 
findings were made in regard to the veteran's surgical knee 
scar at either the 1994 or 1998 examinations, the examiner in 
1993 did state that the veteran had a healed medial surgical 
scar on his right knee that was tender.  

In light of the foregoing, the veteran is entitled to a 
separate 10 percent rating under 38 C.F.R. § 4.118, Code 
7804, for a superficial scar on his right knee that is tender 
and painful on objective demonstration.  This 10 percent 
evaluation does not violate the rule against pyramiding in 
assessing the veteran's right knee disability since his scar 
symptomatology is separate and distinct from his 
symptomatology under Code 5259 of marked crepitation of the 
right knee.  38 C.F.R. § 4.14 (1998); Esteban v. Brown, 
6 Vet. App. 259 (1994).

Back Disability

Since the maximum evaluation is 40 percent for limitation of 
motion of the lumbar spine (38 C.F.R. § 4.71a, Diagnostic 
Code 5292) as well as for chronic lumbosacral strain (Code 
5295), the Diagnostic Code under consideration for an 
increased evaluation in excess of 40 percent is Code 5293 for 
intervertebral disc syndrome.  Under this code, a 40 percent 
evaluation is warranted when there is severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

Based on the criteria under Diagnostic Code 5293 and the 
findings noted above, the veteran's service-connected lumbar 
myositis does not approximate the criteria for a 60 percent 
rating.  As the examiner pointed out in 1998, although prior 
examinations revealed that the veteran had diminished 
pinprick at right L4, dermatome, the veteran had normal 
muscle reflexes in the lower extremities, including right 
knee jerk.  The examiner also stated that there was no 
objective evidence of lumbar paravertebral muscle spasm and 
no tenderness to palpation on lumbar paravertebral muscles.  
Moreover, while the examiner did note findings of mild 
weakness of the left ankle dorsiflexor muscles, extensor 
hallucis longus with a muscle strength graded 4/5, such 
findings are not of the severity to warrant a 60 percent 
evaluation.  In other words, mild weakness of the left ankle 
dorsiflexor muscle and a muscle strength grade of 4 out of 5 
is not consistent with intervertebral disc symptomatology 
that is pronounced.  

Since Code 5293 is based upon symptomatology that includes 
limitation of motion, functional loss due to pain, weakness 
or other symptomatology must be considered.  VAOPGCPREC 36-
97; Deluca v. Brown, 8 Vet. App. 202 (1995).  However, a 
higher rating on this basis is not warranted as there is no 
evidence of functional loss.  More specifically, the examiner 
in 1998 stated that the veteran's range of motion was not 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups.  Although the 
sincerity of the veteran's complaint of experiencing severe 
low back pain with radiation to both medial aspects of both 
lower extremities is not questioned, a higher rating based on 
functional loss due to problems such as pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45; Deluca, supra.  In this respect, the examiner 
in 1998 stated that there was no objective evidence of 
painful motion on all movements of the veteran's lumbar 
spine.   

In sum, the evidence does not show that the criteria for a 
schedular rating in excess of 40 percent have been met.  


ORDER

A rating of 10 percent for a painful and tender scar on the 
veteran's right knee is granted.

A rating in excess of 10 percent for residuals of 
meniscectomy of the right knee, other than a painful and 
tender scar, is denied.

A rating in excess of 40 percent for lumbar paravertebral 
myositis is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

